Citation Nr: 0942448	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 11, 1992, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 decision, the Board denied the 
Veteran's claim of entitlement to an effective date earlier 
than May 11, 1992, for the grant of service connection for 
schizophrenia.

2.  The Veteran's October 2007 statement is a freestanding 
claim for an earlier effective date for the grant of service 
connection for schizophrenia.


CONCLUSION OF LAW

The Veteran's October 2007 claim of entitlement to an 
effective date earlier than May 11, 1992, for the grant of 
service connection for schizophrenia, seeks an effective date 
for benefits in a manner not authorized by law.  38 U.S.C.A. 
§§ 5110, 7105(a), (c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.160, 3.400(o)(2), 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has no duty of notice or assistance in this case, since it 
is the law, and not the facts, which is dispositive of the 
case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claim 
ineligible for the claimed benefit.

The Court of Appeals for Veterans Claims (CAVC) holding in 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the 
Veteran's claim for an earlier effective date must fail.

In a Board decision, dated in August 2005, the Board denied 
the Veteran's claim of entitlement to an effective date 
earlier than May 11, 1992, for the grant of service 
connection for schizophrenia.  Subsequently, in October 2007 
the Veteran filed a claim of entitlement to an effective date 
earlier than May 11, 1992, for the grant of service 
connection for schizophrenia.

The Veteran has not raised a contention that the Board 
committed clear and unmistakable error (CUE) in the August 
2005 decision that denied entitlement to an effective date 
earlier than May 11, 1992, for the grant of service 
connection for schizophrenia.

In addition, the Board notes that the Veteran has not raised 
a contention that the RO committed CUE in its unappealed 
March 1969 and October 1980 rating decisions that denied 
entitlement to service connection for anxiety reaction and 
schizophrenia, respectively.

The Veteran's October 2007 claim seeking an earlier effective 
date for the grant 100 percent disability evaluation, the 
same date as the grant of entitlement to service connection, 
is essentially a claim for retroactive benefits.  38 U.S.C.A. 
§ 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005).  In the instant case, because the Board decision 
denying entitlement to an effective date earlier than May 11, 
1992, for the grant of service connection for schizophrenia 
became final, the Veteran could only obtain an earlier 
effective date by showing that either the Board decision or 
one of the earlier RO rating decisions was a product of CUE.  
As noted above, such a claim has not been made.  

To the extent that the Veteran intended his October 2007 
claim to be a "freestanding" claim for an earlier effective 
date, "such a possibility vitiates the rule of finality."  
Rudd, supra, 20 Vet. App. at 300.  A freestanding claim for 
an earlier effective date for the grant of service connection 
for schizophrenia seeks a benefit not provided by law.  As 
noted above, when the law is dispositive against a claim, as 
here, the claim must be denied or the appeal terminated.  
Sabonis, supra., 6 Vet. App at 430.  Therefore, according to 
Rudd, supra, 20 Vet. App. at 300, this appeal must be denied.

Lastly, to the extent that the Veteran seeks entitlement to 
an effective date earlier than May 11, 1992, for the award of 
an evaluation of 100 percent disabling for schizophrenia, the 
Board notes that May 11, 1992, is the effective date from 
which service connection was granted and is the date of the 
Veteran's claim for entitlement to service connection for 
schizophrenia that was ultimately granted.  Therefore, May 
11, 1992, is the earliest date the Veteran may be entitled to 
for any evaluation for his service-connected schizophrenia.  
See 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than May 11, 1992, 
for the grant of service connection for schizophrenia is 
dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


